                 Case 2:16-cr-00069-TLN Document 88 Filed 07/20/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-0069-TLN
12                                Plaintiff,           STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                          v.                         MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   RICKY LEE RICHARDSON, JR.,
15                               Defendant.
16

17                                                  STIPULATION
18          1.      Defendant Ricky Lee Richardson, Jr. filed a motion for reduction in sentence and
19 compassionate release on July 14, 2020. ECF No. 84. Pursuant to Local Rules 430.1(d) and (e), the

20 government’s response to the motion is due on or before July 21, 2020, and Richardson’s reply, if any, is

21 due on or before July 24, 2020.

22          2.      The government requests additional time to review Bureau of Prisons (BOP) records and
23 confer with BOP personnel regarding Richardson’s request. Accordingly, the government requests that

24 the Court extend the filing deadline for the government’s opposition or response to August 4, 2020. The

25 government further requests that the Court extend the deadline for Richardson’s reply, if any, to August

26 11, 2020.

27          3.      Counsel for the defendant does not oppose the government’s request to modify the
28 briefing schedule.
                                                        1
                Case 2:16-cr-00069-TLN Document 88 Filed 07/20/20 Page 2 of 3



 1         4.      The parties hereby stipulate and move that:

 2                 a)     The government’s opposition or response to defendant’s motion, ECF No. 84,

 3 shall be filed on or before August 4, 2020; and

 4                 b)     The defendant’s reply, if any, shall be filed on or before on August 11, 2020.

 5         IT IS SO STIPULATED.

 6
                                                           McGREGOR W. SCOTT
 7                                                         United States Attorney
 8   Dated: July 17, 2020
                                                           /s/ BRIAN A. FOGERTY
 9                                                         BRIAN A. FOGERTY
                                                           Assistant United States Attorney
10

11
     Dated: July 17, 2020                                  /s/ JAN KAROWSKY
12                                                         JAN KAROWSKY
                                                           Counsel for Defendant Ricky Lee Richardson Jr
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
              Case 2:16-cr-00069-TLN Document 88 Filed 07/20/20 Page 3 of 3



 1                                          FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 modified briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, ECF No. 84,

 5 shall be filed on or before August 4, 2020;

 6                 b)     The defendant’s reply, if any, shall be filed on or before August 11, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: July 17, 2020
                                                                Troy L. Nunley
11
                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
